DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 03/02/2021 the previous rejection of the claims under 35 USC 112b have been withdrawn.
Due to the amendments filed and the arguments filed 03/02/2021 the previous rejection of the claims under 35 USC 112a have been withdraw.
Claim 22 currently depends on claim 21 which is canceled. However, the claim clearly is meant to depend from claim 18 and the issue will be resolved through examiner’s amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

22. (Currently Amended) The system according to claim [[21]]18, wherein the laser pulse compressor comprises chirped mirrors, prisms, diffraction gratings, glass wedges, bulk optical materials, acousto-optic programmable dispersive filter, or a combination thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 8, 11, 14-20, and 22-25 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “applying a nonlinear optical process to the laser pulse and obtaining nonlinear signals; measuring an optical power spectrum of the obtained nonlinear signals resulting from the previous step, and obtaining a measured d-scan trace; calculating an iterative numerical algorithm comprising the steps of: defining functions of the spectral phase of the laser pulse and the unknown applied dispersion as discrete sampling functions, consecutive derivatives with respect to frequency, Taylor expansion functions, Fourier series functions or a combination thereof, initially stimulating a d-scan trace from a random guess phase for the functions of the spectral phase of the laser pulse and the unknown applied amounts of dispersion defined in the previous step by calculating the optical power spectrum of the nonlinear signal of the laser pulse from the optical power spectrum and the initial guess spectral phase of the laser pulse; for each unknown amount of applied dispersion of the dispersion scanning system; calculating the spectral phase of the laser pulse and the unknown applied dispersion from the measured d- scan trace and the simulated d-scan trace 2by iteratively approximating the spectral phase of the laser pulse and the unknown applied dispersion, comprising minimizing an error function defined between the measured d-scan trace and the simulated d-scan 
Regarding claim 18, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A system used in the method for characterizing laser pulses according to claim 1, the system comprising: an electronic data processor configured to apply the iterative numerical algorithm to the measured d-scan trace and to the optical power spectrum of the laser pulse, either measured or calculated from the measured d-scan trace, to calculate the spectral phase of the laser pulse and the variable applied dispersion, from the measured d-scan trace, and from the optical power spectrum of the laser pulse.” (emphasis added; wherein the iterative numerical algorithm refers to the iterative numerical algorithm of claim 1) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877